                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CHRISTOPHER GEORGE SIBLEY, et                  Case No. 20-cv-07697-MMC
                                         al.,
                                  8
                                                         Plaintiffs,                    ORDER DENYING DEFENDANT
                                  9                                                     VIKING PUMP, INC.'S MOTION TO
                                                   v.                                   DISMISS
                                  10
                                         AIR AND LIQUID SYSTEMS
                                  11     CORPORATION, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is defendant Viking Pump, Inc.’s (“Viking”) “Motion to Dismiss for

                                  15   Lack of Personal Jurisdiction,” filed March 4, 2021. Plaintiffs Christopher George Sibley

                                  16   and Maria Sibley have filed opposition, to which Viking has replied. Having read and

                                  17   considered the parties’ respective written submissions, the Court rules as follows.1

                                  18                                          BACKGROUND

                                  19          Plaintiffs allege Christopher Sibley, while serving as an electrician in the United

                                  20   States Navy from 1970 through 1974, was “repeated[ly] expos[ed] to asbestos-containing

                                  21   products manufactured, distributed, and/or sold by defendants and supplied to, installed

                                  22   and/or maintained by defendants at [his] worksites” (see Compl. ¶¶ 4, 12) and, as a

                                  23   result, “sustained asbestos-related lung injuries as a result of his inhalation of asbestos

                                  24   fibers” (see id. ¶ 1).

                                  25          Based thereon, Christopher Sibley asserts the following three Causes of Action,

                                  26   titled, respectively, “Negligence,” “Products Liability,” and “Premises Owner/Contractor

                                  27
                                              1
                                  28              By order filed June 1, 2021, the Court took the matter under submission.
                                  1    Liability”; Maria Sibley, who, at all relevant times, was Christopher Sibley’s spouse,

                                  2    asserts a single cause of action “for the loss of spousal relationship as a result of

                                  3    [Christopher Sibley’s] illness and subsequent death.” (See Compl. ¶ 69.)2

                                  4           By the instant motion, Viking moves to dismiss the Complaint, as alleged against

                                  5    Viking, pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure.

                                  6                                         LEGAL STANDARD

                                  7           Under Rule 12(b)(2), a defendant may move to dismiss a complaint for lack of

                                  8    personal jurisdiction. See Fed. R. Civ. P. 12(b)(2). Where a defendant challenges

                                  9    personal jurisdiction, the plaintiff bears the burden of establishing the forum court’s

                                  10   personal jurisdiction over such defendant. See Mattel, Inc. v. Greiner & Hausser GmbH,

                                  11   354 F.3d 857, 862 (9th Cir. 2003).

                                  12          In resolving the question of personal jurisdiction, “[t]he court may consider
Northern District of California
 United States District Court




                                  13   evidence presented in affidavits to assist it in its determination,” see Doe v. Unocal Corp.,

                                  14   248 F.3d 915, 922 (9th Cir. 2001), abrogated on other grounds as recognized by Williams

                                  15   v. Yamaha Motor Co., 851 F.3d 1015 (9th Cir. 2017), and where the defendant’s motion

                                  16   “is based on written materials rather than an evidentiary hearing, the plaintiff need only

                                  17   make a prima facie showing of jurisdictional facts,” see CollegeSource, Inc. v.

                                  18   AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011) (internal quotation and citation

                                  19   omitted). To meet such burden, a plaintiff “cannot simply rest on the bare allegations of

                                  20   its complaint, but uncontroverted allegations in the complaint must be taken as true.”

                                  21   See id. (internal quotation and citation omitted). Further, although “the truth of allegations

                                  22   in a pleading which are contradicted by affidavit” may not be assumed, see id. (internal

                                  23   citation omitted), “any evidentiary materials submitted on the motion are construed in the

                                  24

                                  25
                                              2
                                                On April 19, 2021, plaintiffs filed a “Suggestion of Death,” providing notice of
                                       Christopher Sibley’s passing on April 17, 2021, and stating “[p]laintiff w[ould] move for an
                                  26   order substituting Maria Sibley or other successor or representative for Christopher
                                       George Sibley within 90 days [thereof].” (See Doc. No. 122 at 1:8-10.) Although, to date,
                                  27   no such motion has been filed, Maria Sibley, who, as noted, brings a loss of consortium
                                       claim, remains a plaintiff in the instant action (see Compl. ¶ 69), and Viking, in bringing
                                  28   the instant motion, has made the same arguments as to both plaintiffs’ claims.

                                                                                     2
                                  1    light most favorable to the plaintiff[] and all doubts are resolved in [the plaintiff’s] favor,”

                                  2    see Ochoa v. J.B. Martin & Sons Farms, Inc., 287 F.3d 1182, 1187 (9th Cir. 2002)

                                  3    (internal quotation and citation omitted).

                                  4           In determining whether a plaintiff has met his/her burden, and where, as here, no

                                  5    federal statute authorizes personal jurisdiction, the district court applies the law of the

                                  6    forum state, see CollegeSource, 653 F.3d at 1073, and because “California’s long-arm

                                  7    jurisdictional statute is coextensive with federal due process requirements, the

                                  8    jurisdictional analyses under state law and federal due process are the same,” see

                                  9    Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800-01 (9th Cir. 2004).

                                  10          In particular, “[f]or a court to exercise personal jurisdiction over a nonresident

                                  11   defendant consistent with due process, that defendant must have certain minimum

                                  12   contacts with the . . . forum,” see CollegeSource, 653 F.3d at 1073 (internal quotation
Northern District of California
 United States District Court




                                  13   and citation omitted), and depending on the nature and extent of its contacts with the

                                  14   forum, “a defendant may be subject to either general or specific personal jurisdiction,”

                                  15   see Easter v. Am. W. Fin., 381 F.3d 948, 960 (9th Cir. 2004). “A defendant is subject to

                                  16   general jurisdiction only where the defendant’s contacts with a forum are substantial or

                                  17   continuous and systematic.” See id. (internal quotation and citation omitted). A

                                  18   defendant is subject to specific jurisdiction if the following “three-prong test” is met:

                                  19          (1) The non-resident defendant must purposefully direct his activities or
                                              consummate some transaction with the forum or resident thereof; or
                                  20          perform some act by which he purposefully avails himself of the privilege of
                                              conducting activities in the forum, thereby invoking the benefits and
                                  21          protections of its laws;
                                  22          (2) the claim must be one which arises out of or relates to the defendant's
                                              forum-related activities; and
                                  23
                                              (3) the exercise of jurisdiction must comport with fair play and substantial
                                  24          justice, i.e. it must be reasonable.
                                  25   See Schwarzenegger, 374 F.3d at 802 (internal quotation and citation omitted).

                                  26   //

                                  27   //

                                  28   //
                                                                                       3
                                  1                                             DISCUSSION

                                  2           In the instant case, as to Viking, plaintiffs rely solely on specific personal

                                  3    jurisdiction. In that regard, in addition to the above-referenced allegations in their

                                  4    complaint, plaintiffs also allege therein that Viking “ha[s] regularly conducted business in

                                  5    the State of California” and that Christopher Sibley, while he was aboard “the USS

                                  6    Ranger (CV-61) at Hunter’s Point Naval Shipyard” in California, worked with asbestos-

                                  7    containing Viking products (see Compl. ¶¶ 7, 12, 13); further, plaintiffs have submitted

                                  8    evidence to support their allegation that Christopher Sibley worked on pumps

                                  9    manufactured by Viking (see Decl. of Ari Friedman (“Friedman Decl.”) Ex. A at 21:22-25,

                                  10   35:16-20), as well as evidence that Viking has had distributors in California since 1940

                                  11   (see id. Ex. F at 27:24-28:7), that one such distributor’s website advertises it has supplied

                                  12   in California pumps manufactured by Viking since 1956 (see id. Ex. E), and that Viking,
Northern District of California
 United States District Court




                                  13   between 1911 and 1986, manufactured pumps with internal components that contained

                                  14   asbestos (see id. Ex. F at 25:14-16).

                                  15          Viking, in bringing the instant motion, “does not dispute that it has the requisite

                                  16   minimum contacts with California” (see Reply at 4 n.2), namely, regular sales of pumps in

                                  17   California during the relevant time period (see Friedman Decl. Ex. F at 25:14-16, 27:8-28-

                                  18   7; see also Reply at 4 n.2), and is “challenging only the ‘relatedness’ prong of the

                                  19   jurisdictional analysis” (see Reply at 4 n.2), i.e., plaintiffs’ contention that Christopher

                                  20   Sibley’s injury relates to those forum-related activities. In particular, Viking argues,

                                  21   plaintiffs “have no evidence that Viking ever sold any product at issue in this case in a

                                  22   California market” (see Mot. at 2:14-15), and Viking’s “supply of products to the United

                                  23   States Navy has nothing to do with California markets” (see id. at 2:18-19).

                                  24          To the extent Viking’s challenge is based on its assertion, in its motion, that it did

                                  25   not sell in California the very pump on which Christopher Sibley worked, however, such

                                  26   argument, as plaintiffs point out, was rejected three weeks later by the Supreme Court in

                                  27   Ford Motor Co. v. Montana Eighth Judicial District Court, 141 S. Ct. 1017 (2021). See id.

                                  28   at 1023, 1026 (holding, in products-liability lawsuit where defendant vehicle manufacturer
                                                                                       4
                                  1    argued requisite causal link existed “only if [it] had designed, manufactured, or . . . sold in

                                  2    the [forum] State the particular vehicle involved in the accident,” personal jurisdiction

                                  3    nonetheless existed, given defendant’s marketing and sales of same model in forum

                                  4    state; noting Supreme Court has “never framed the specific jurisdiction inquiry as always

                                  5    requiring proof of causation—i.e., proof that the plaintiff’s claim came about because of

                                  6    the defendant’s in-state conduct”).

                                  7           Next, to the extent Viking’s challenge is based on its assertion that it did not

                                  8    market or sell in California the model on which Christopher Sibley worked, the Court, as

                                  9    set forth below, is not persuaded.

                                  10          Although, in Ford, the Supreme Court found Ford marketed and sold the injury-

                                  11   causing model in the forum state and specifically noted it was not addressing a situation

                                  12   in which Ford marketed the model only in a different state or region, it was, as one district
Northern District of California
 United States District Court




                                  13   court has observed, “equally careful about describing the extensive contacts that Ford

                                  14   ha[d] with the [forum] markets, even outside of the specific models at issue in the case,”

                                  15   thereby suggesting “it is not necessarily a prerequisite for specific jurisdiction that a

                                  16   company market or sell the specific product model at issue in the forum state.” See

                                  17   Godfried v. Ford Motor Co., No. 1:19-cv-00372-NT, 2021 WL 1819696, at *5 (D. Me. May

                                  18   6, 2021) (emphasis in original) (citing Ford, 141 S. Ct. at 1022-23, 1029-30); see also id.

                                  19   at *5 n.5 (denying Rule 12(b)(2) motion to dismiss; noting defendant offered no evidence

                                  20   to show model at issue was sufficiently different from models marketed in forum state “as

                                  21   to warrant [a] distinction” with respect to specific jurisdiction).

                                  22          Here, although, as Viking points out, Christopher Sibley “could not specifically

                                  23   recall the type of Viking pump” to which he was exposed, Viking has submitted no

                                  24   evidence in support of its assertion that the models it supplied to the Navy are “not the

                                  25   sort of pump that [it] supplied to California civilians,” let alone evidence showing how any

                                  26   such distinction might bear on the jurisdictional analysis. (See Reply at 3:14-15, 5:7-8

                                  27   (citing Decl. of Todd M. Thacker (“Thacker Decl.”) Ex. A at 171:19-24).)

                                  28          Consequently, there being no evidence disputing plaintiffs’ allegations and
                                                                                       5
                                  1    evidence that, in the early 1970s, Christopher Sibley was exposed in California to an

                                  2    asbestos-containing pump manufactured by Viking3 and that Viking, during that time

                                  3    period, supplied asbestos-containing pumps in California, the Court finds plaintiffs have

                                  4    made the requisite prima facie showing as to personal jurisdiction. Accordingly, Viking’s

                                  5    motion to dismiss will be denied. Such denial, however, will be without prejudice “to

                                  6    renewal after the parties have had an opportunity to conduct discovery.” See In re Toy

                                  7    Asbestos Litig., No. 19-cv-00325-HSG, 2019 WL 2144628, at *4 (N.D. Cal. May 16,

                                  8    2019).

                                  9                                          CONCLUSION

                                  10            For the reasons set forth above, Viking’s Motion to Dismiss is hereby DENIED

                                  11   without prejudice.

                                  12
Northern District of California
 United States District Court




                                  13            IT IS SO ORDERED.

                                  14

                                  15   Dated: June 30, 2021
                                                                                              MAXINE M. CHESNEY
                                  16                                                          United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25            3
                                                 To the extent Viking may be arguing its contacts with “federal enclaves” located
                                  26   within California are not relevant to the instant analysis (see Reply at 6:16-17, 6:26-27),
                                       such argument is unavailing. See Swanson Painting Co. v. Painters Loc. Union No. 260,
                                  27   391 F.2d 523, 526 (9th Cir. 1968) (holding defendant “purposefully avail[ed] itself of the
                                       privilege of conducting activities within Montana, notwithstanding the fact that such
                                  28   activities occurred mostly within the federal enclave”).

                                                                                    6
